DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 11/16/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant is advised that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by the applicant in an IDS or by the examiner on form PTO-892, they have not been considered.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation “effectuating a sufficient flow of the source liquid comprising the target substance(s) through the flow openings of the retentate sheet(s)”.
The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “a sufficient flow of the source liquid” which can have varied meaning.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Claim(s) 1 recite(s) the limitation “sufficient”.
The term “sufficient” is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “sufficient” which can have varied meaning.
In the instant case, it is unclear if the term “sufficient” is meant to establish a range of values around the value(s) claimed (applicant has not disclosed such a range around the values in the specification or in the claims); if the values claimed are intended to be within the margin of error of the measurement (there is no mention of “error bars” or experimental variations disclosed in the specification or claims); or if the values claimed are meant to be measured with extra precision, for example using 6σ or a certain p-value (no precision technique is disclosed in the specification or required by the claims).
There is no indication in the claim or the specification as to what values approaching the claimed values would still be considered within the claimed range.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Examiner proposes that the term “sufficient” be removed from the claims by amendment in the Applicant’s next response. Such an amendment would overcome this rejection.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11, 12, 8-10, 14-16, 2, and 6 of U.S. Patent No. 10786784.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 7, 11, & 12 in 10786784 contain all of the limitations of claim 1 in the current application;
claims 7 in 10786784 contains all of the limitations of claims 1, 5, and 7-8 in the current application;
claim(s) 8 in 10786784 contains all of the limitations of claim 2 in the current application;
claim(s) 9 in 10786784 contains all of the limitations of claim 3 in the current application;
claim(s) 10 in 10786784 contains all of the limitations of claim 4 in the current application;
claim(s) 11 in 10786784 contains all of the limitations of claims 1, 12-13 in the current application;
claim(s) 14 & 15 in 10786784 contain all of the limitations of claim 6 in the current application;
claim(s) 16 in 10786784 contains all of the limitations of claim 11 in the current application;
claim(s) 7, 12 & 2 in 10786784 substantially teach(es) the claim recitations of the instant application’s claim(s) 9, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the method of claims 7 & 12 with the apparatus of claim 2;
claim(s) 7, 12, & 16 in 10786784 substantially teach(es) the claim recitations of the instant application’s claim(s) 10, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the method of claims 7 & 12 with the apparatus of claim 16;
claim(s) 7, 12, & 6 in 10786784 substantially teach(es) the claim recitations of the instant application’s claim(s) 11, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine the method of claims 7 & 12 with the apparatus of claim 6;
claim(s) 7 & 12 in 10786784 substantially teach(es) the claim recitations of the instant application’s claim(s) 14, while the claims are silent as to “the at least one target substances comprise a species selected from the group consisting of immunoglobulins, clotting factors, vaccines, antigens, antibodies, proteins, glycoproteins, peptides, and enzymes”; it would have been obvious to a person having ordinary skill in the art at the time of invention in view of a preferred embodiment of 10786784 (see column 8, line(s) 41-44).
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/Examiner, Art Unit 1773